DETAILED ACTION

Claim Objections
Claim 7 is objected to because other than the first limitation - e.g., the plurality of correction values for the correction … - the claim cited similar set of limitations as its independent claim 1. It is unclear that is the intended used of these limitations.   Appropriate correction and/or clarification is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “… a detection element configured to detect a change in physical quantity; a calculator unit configured to calculate a detection value according to the 5physical quantity detected by the detection element.” The specification does not 
Furthermore, the claim language does not distinctly identify the limitation “… to store a plurality of correction values for correcting a detection error of a same detection value;” “… to determine abnormality of the correction value” and “… to perform a control calculation by using the detection value corrected by the correction value determined as normal.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the terms “correction value” “abnormality of the correction value” and “control calculation” and (ii) how they are calculated and implemented within the claimed invention. For instance, it is unknown whether the term “correction values” refers to a set of rotation(s), angle(s), force(s)/torque(s) or other types of data to correct an error of a detection value. Furthermore, it is also unknown how the detection unit determines that a correction value is abnormal; in addition, it is 
Claims 2-7 are also rejected based on their dependency of the defected parent claims.

Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “detecting a change in physical quantity; calculating a detection value according to the 5physical quantity detected.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the terms “physical quantity” and “detection value” and how they are calculated and implemented within the claim invention. For instance, the term “physical quantity” refers to a rotational angle, force / torque signal, rotational speed / velocity or others – similar analysis is presented for the term “detection value.”  Appropriate correction and/or clarification is required. 
Furthermore, the claim language does not distinctly identify the limitation “storing a plurality of correction values for correcting a detection error of a same detection value;” “determining abnormality of the correction value” and “performing a control calculation by using the detection value corrected by the correction value determined as normal.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the terms “correction value” “abnormality of the correction value” and “control calculation” and (ii) how they are calculated and implemented within the claimed invention. For instance, it is unknown whether the term “correction values” refers to a set of rotation(s), angle(s), force(s)/torque(s) or other types of data to correct an error of a detection value. Furthermore, it is also unknown how the method determines that a correction value is abnormal; in addition, it is unclear what type of given result(s) is obtained from performing the control calculation within the claimed invention. Appropriate correction and/or clarification is required.  
	

                                     CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection element configured to detect a change in physical quantity; a calculator unit configured to calculate a detection value according to an abnormality determiner configured to determine abnormality of the correction value; and 10a control calculator configured to perform a control calculation by using the detection value corrected by the correction value determined as normal in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the terms “detection element” and “calculator unit” refer to rotation angle sensor 301 and the terms “abnormality determiner,” and “control calculator” refer to first / second controller 170 / 270 (see specification (Pub. No. - US 2020/0307683) par. 34-39, 41, 46-48, 68, 89, 91).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jorge O Peche/Examiner, Art Unit 3664